UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , 20, to , 20 . Commission File Number 333-109118 Turbine Truck Engines, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 59-3691650 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 46600 Deep Woods Road, Paisley Florida 32767 (Address of Principal Executive Offices) (386) 943-8358 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(g) of the Act: $.001 par value common stock Over the Counter Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405) during the preceding 12 months. Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):Yes o No x The Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2012 was $8,044,593. There were 84,443,316 shares of the Registrant’s $0.001 par value common stock outstanding as of April 15, 2013. Documents incorporated by reference: none TURBINE TRUCK ENGINES, INC. FORM 10-K INDEX Part I 3 Item 1. Description of Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Mine Safety Disclosure 8 Part II 8 Item 5. Market for Common Equity and Related Stockholder Matters 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8. Financial Statements and Supplementary Data 13 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 53 Item 9A(T). Controls and Procedures 53 Item 9B. Other information 54 Part III 54 Item 10. Directors, Executive Officers and Corporate Governance 54 Item 11. Executive Compensation 56 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item 13. Certain Relationships and Related Transactions, and Director Independence 58 Item 14. Principal Accountant Fees and Services 58 Item 15. Exhibits and Financial Statement Schedules 59 Signatures 59 Certifications TURBINE TRUCK ENGINES, INC. This Annual Report on Form 10-K and the documents incorporated herein by reference contain forward-looking statements that have been made pursuant to the provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are based on current expectations, estimates and projections about Turbine Truck Engines Inc.’s industry, management beliefs, and assumptions made by management. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict; therefore, actual results and outcomes may differ materially from what is expressed or forecasted in any such forward-looking statements. PART I ITEM 1. DESCRIPTION OF BUSINESS Turbine Truck Engines, Inc. was incorporated in Delaware on November 27, 2000. On February 20, 2008, the Company was re-domiciled to the State of Nevada. The Company is currently pursuing several different lines of business, including (a) the continued development of the Detonation Cycle Gas Turbine Engine” (“DCGT”); (b) the commercialization of a new hydrogen generation process for use in multiple industries; and (c) the development of a gas to liquid process based upon patents held by Robert Scraggs. The development of the DCGT Engine has been at the core of the Company’s business for many years. On December 15, 2000, we acquired the option rights for an exclusive License from Alpha Engines Corporation (“Alpha”) for manufacturing and marketing heavy duty highway truck engines utilizing Alpha’s DCGT technology embodied in U.S. Patent No. 6,000,214 and other proprietary technology and rights owned by Alpha including Marketing Survey Data in the highway trucking industry. We exercised our option and acquired the licensing rights on July 22, 2002. Alpha has completed the design and prototype of a 540 hp engine for use in highway trucks. The Company has a number of agreements regarding the development and manufacture of the DCGT Engine over the last few years that have terminated of their own accord, but which the Company classifies as “on hold”, pending the successful completion the testing of the 6th generation prototype that is a condition precedent to the development of the engine which would serve as a platform for these companies to work off of. Upon the successful completion of the testing of the 6th generation prototype, the Company intends revisit these strategic alliances and potential joint ventures The Company, through AbM Engineering, completed the 6th generation prototype in June 2011 and is continuing the testing thereof, subject to the receipt of adequate funding. OTHER AGREEMENTS The Company entered into various strategic alliances with foreign companies during 2009 and 2010. Any changes during theyear ended December 31, 2012, have been disclosed in the Company’s 8-K filing dated April 3, 2013, with the SEC. These changes do not warrant further disclosure to these financial statements. The agreements with GUOHAO, TIANJIN and BEIJING ROYAL are based on the Company building, testing and demonstrating a prototype that will meet the efficiencies required to commercialize the engine for their respective products. Once the Company has demonstrated that it can produce an engine with the power output and efficiencies required, the parties that they would be willing to discuss reinstituting the original agreements for the respective companies to fulfill their agreements and fund the Company to bring the engine to full commercialization for that product will begin. 3 PRODUCT STATUS THE DCGT ENGINE To date, our DCGT Engine is not yet marketable, but we have completed initial testing of the 6th generation prototype. The Company continues to demonstrate the engine to investors and potential joint venture partners. Over the course of the last few years, the Company has entered into numerous strategic alliances and potential joint ventures for the development of the engine; however, those agreements have been placed on hold pending the successful completion of the testing on the 6th generation prototype. The prototype was completed in June 2011, and preliminary testing has been completed. Additional testing and modification of the 6th generation prototype was completed in the last quarter of 2012 by AbM Engineering, who continues to perform modifications and comprehensive testing, which will continue, on a schedule which is dependent upon adequate funding being received by the Company. Costs incurred for the prototype was included research and development costs for the year ended December 31, 2012. Once the company has demonstrated that it can produce an engine with the power output and efficiencies required of the marketplace, the Company will revisit the prior agreements, as they have indicated that they remain interested. The Company continues to pursue funding to bring the engine to full commercialization. OUR PRODUCTS AND BUSINESS LINES Detonation Cycle Gas Turbine Engine Our product is slated to be a new energy-efficient, Detonation Cycle Gas Turbine Engine (“DCGT”) for heavy-duty highway trucks as well as other potential applications. To date, we have no marketable product and will rely on the research firm of AbM Engineering and potential Strategic Alliance partners to continue the development and testing of our 6th generation prototype that will conform to our licensed application. Since our inception, we have continued to raise capital to bring this patented technology closer to where it can be utilized in a common market. Detonation refers to an instant burning of a fuel-air mixture producing an explosion. Cycle refers to the explosion happening in one chamber and then in another chamber, repeating over and over again. Gas is the fuel which is in a gaseous state. Turbine is a rotating wheel or disk connected to a shaft spinning in one direction. This combined process along with the Electromagnetic Isothermal Combustion “(EIC”) process creates the high efficiency, low emission engine that we intend to bring to market. Alpha’s completed the design and prototype of a 540 hp engine for use in highway trucks. Through the course of the development of the engine, the company has expanded its focus to the utilization of the technology to power generation applications which are easier to commercialize, due to the inherent issues arising in the integration into existing systems.The Company is currently testing the 6th generation prototype, however, this takes a considerable amount of money. Under our Agreement with Alpha, they will continue to consult and advise with AbM Engineering on future development of this 540 horsepower DCGT highway truck engine prototype at AbM’s facilities in Daytona Beach, Florida.The continued pursuit of the technology for use in highway trucks will not continue to be pursued until we have made significantly more progress on the 6th generation prototype. It was our initial intention solely to target 18 wheel class 8 vehicles commonly used for transporting goods throughout the United States for distribution of our engine, however, the Company has determined to focus on the power generation applications of the engine at this time. PATENTS AND LICENSE Patent #6000214 is a novel patent with a 20-year life from the filing date of December 16, 1997. The patent was based on research and development beginning in 1984, which included the design, construction, and testing of four (4) working prototypes. The patent attorneys were Schoemaker & Mattare Ltd. The inventor has and will file additional patents to protect any new developments in the engine technology. We will have access to any new patent filings on the highway truck engines as provided for in our licensing agreement. This patent in its simplicity makes it very unique. A detonation cycle gas turbine engine includes a turbine rotor contained in a housing. The exhaust ports of respective valve-less combustion chambers are located on opposite sides of the rotor directing combustion gases toward the turbine. The chambers are connected by a valve-less manifold fed with fuel and oxidizer. When combustible gases are detonated by an igniter in one of the combustion chambers, the back pressure from the detonation shuts off the fuel and oxidizer flow to that chamber and redirects the fuel and oxidizer to the opposite chamber, where detonation occurs. The process repeats cyclically. Power is taken off the rotor shaft mechanically or electrically. The invention utilizes a water wheel as the turbine wheel which has blades that are positively displaced through a blade race by the rapid expansion of gases exiting from combustion chambers via nozzles, rather than pistons or gas turbines. 4 Our engine has a blower, rather than a compressor, to supply less air per horsepower hour than required by existing gas turbines or piston engines, thereby producing less exhaust gases per horsepower hour. The blower supplies low pressure air via a single manifold to two combustion chambers simultaneously thereby requiring less work to complete a detonation cycle, resulting in higher thermo mechanical efficiencies than gas turbines or piston engines. The engine manifolds, combustion chambers, and ignition system has the capability of cyclically detonating fuel-air mixtures without using valves. The engine uses a fuel pump and vaporizers to gasify wet fuels prior to mixing with combustion air in the manifolds to produce complete combustion of all fuel-air mixtures in the detonation process. The engine uses a plasma arc ignition, a visibly constant illuminating plasma flame between two electrodes to detonate fuel-air mixtures and does not require critical ignition timing. Low pressure air and fuel mixtures are detonated instantaneously–in less than one millisecond–producing high velocity shock waves that kinetically compress inert gases resulting in higher working pressures than the pressures produced in constant pressure heating utilized in gas turbine engines, and Otto and Diesel cycle piston engines. The detonation cycle engine uses less working fluid and produces less exhaust gas per horsepower hour than Brayton cycle turbines and Otto or Diesel cycle piston engines. Alpha has developed six working prototypes over the course of the last 20 years, culminating in the development of the6th generation prototype engine , which consists of two 7-inch, 8-pound turbine wheels mounted on a single shaft, driven by 4 horizontally opposed combustion chambers producing an estimated 70 horsepower at 20,000 rpm. The DCGT includes an Electromagnetic Isothermal Combustion (“EIC”) process that powers the engine. The EIC process produces complete combustion of fuel-oxidizer mixtures in cyclic detonations that negate unwanted nitrogen oxide and carbon monoxide emissions. The high pressure gases produced by the detonations drive a unique turbine producing shaft horsepower. The EIC process enables the DCGT to operate with blower air at low static pressure, negating the necessity of compressing and preheating fuel-oxidizer mixtures prior to combustion. By eliminating the compression of fuel-oxidizer mixtures, the DCGT achieves higher thermal efficiencies in a simplified mechanical structure. The DCGT has the following proprietary and competitive advantages over current diesel, gasoline and gas turbine engines that when completed, the EIC process is projected to have the following characteristics: ● Air cooled - less than 2 pounds per horsepower ● Fewer moving parts - less maintenance ● Flex-fuel and mixed fuels capability ● Operates on all hydrocarbon fuels, hydrogen and synthetic fuels ● Cold start capability with any fuels ● Burns 30% less fuel “Greenhouse exhaust gases” ● Less nitrogen oxides and carbon monoxide exhaust emissions ● Less hydrocarbon exhaust emissions ● No lube oil, filters or pumps We will not require governmental approval until such time as the engine is placed in use. Our engine will meet the new more stringent emission requirements set forth by the Environmental Protection Agency (“EPA”). Research and development of our engine was completed in 1997 with patents obtained in 1999. Through testing, we hope to be able to comply with existing and future environmental laws. We intend to supply our fuel efficient, lower emission engine to a marketplace that must comply with more stringent governmental regulations. In each of the last two years, the Company has spent $0 (2012) and $146,779 (2011) on research and development. 5 TTE and Alpha entered into that certain License Agreement dated December 31, 2001, pursuant to which TTE had accrued debt to Alpha in the amount of $1,508,250 as of the date of the Agreement. The Company entered into a Debt Settlement Agreement dated April 27, 2012 with Alpha. Pursuant to the terms of the Agreement, Alpha accepted 250,000 shares of the company common stock in full settlement of the Debt and further agreed to reduce the annual license royalty payable under the License Agreement from $250,000 per year to $25,000 per year, retroactive to January 1, 2012, with the first payment was due January 1, 2013. As of December 31, 2012, the Company had accrued $25,000 of royalty fees related to this agreement. Other than being the licensor and a principal shareholder, we have no affiliation with Alpha. HYDROGEN GENERATORS The HUE hydrogen generator provides a unique marketable hydrogen generator, unlike anything currently in the commercial market. Hydrogen (H2) is an ideal fuel for combustion — it burns easily and efficiently at very high temperatures and emits pure water vapor (H2O) as its only by-product. But the gas is a difficult fuel to work with. Existing methods for transporting and storing hydrogen (namely high-pressure compression and liquefaction) are complex, inefficient, and expensive. It’s also the smallest molecule in existence and tends naturally to leak; only exacerbating these problems. In contrast, Methanol (CH4O, also known as methyl alcohol or wood alcohol) is abundant, widely accessible, easy to handle, and inexpensive. Utilizing a gas reformation process employing a proprietary chemical catalyst and a unique low temperature pyrolytic reaction, HUE’s extraordinary generator converts common methanol into clean-burning hydrogen gas for immediate on-site use. The process removes all harmful emissions except for food grade carbon dioxide, which can be captured and sold to the food and beverage industry. The hydrogen generator can be used in a wide range of residential and commercial applications. It is also ideal for use in industrial equipment such as boilers, steam generators, and dryers. On-demand hydrogen generation eliminates the need for operators to have expensive high pressure storage tanks and infrastructure while still providing the many environmental benefits of using hydrogen fuel. Operators additionally have seen savings of 30% to 60% of their energy costs as compared to using electricity or heavy oils do to the same job. The Company entered into a Cooperation Agreement (the “Agreement”) with Hydrogen Union Energy Co., Ltd. (“HUE”) for the purpose of the joint development of the hydrogen generator. Under the terms of the Agreement, HUE will provide hydrogen generators at cost to the Company for demonstration purposes. Once the Company purchases the first H2 generator and pays 90% of the purchase price, the Company will be given first refusal to act as agent for any future business relating to hydrogen generators with HUE’s technology in North America. The Company was to pay the cost of production of a 200 cubic meter H2 generator at 10,000,000 TWD ($328,000 USD as of December 31, 2011) for up to two machines. As previously disclosed, the Company is continuing negotiations with payment terms and accordingly no equipment has been received and no liability has been recorded as of December 31, 2012. The Company is continuing its pursuit of joint ventures and distributorship relationships to facilitate the expansion of this business line. GAS TO LIQUID Is an Electromagnetic Methanol Reactor System which produces Methanol in fewer steps.At lower costs, and by a more environmentally acceptable technique than the present state-of-the-art process, and is not captive to major industrial areas of pipeline gas supply. 6 By the Scragg Process, the methane gas contained in natural gas is conveyed into an electromagnetic combustion and condensing chamber and combined with oxygen which has been passed through an electromagnetic field and preatomized. The atomized oxygen combines stoichiometric ally with the methane gas in an exothermic reaction to produce Methanol gas. The Methanol gas is then condensed in the reactor to form liquid Methanol. The Scragg Process works on the basis that hydrocarbons are highly combustible substances which burn when vigorously oxidized to form carbon dioxide and water: however. If the oxidation is performed gently a number of Intermediate compounds may be formed. The mild oxidation of hydrocarbons is achieved by either inserting an oxygen atom into the molecule or by removing two hydrogen atoms from the molecule. The Company (“TTE”) entered into a Binding Letter of Intent (the “Agreement”) dated January 23, 2013 with BluGen, Inc., a California corporation (“BluGen”) for the purpose of setting the basis for the joint development of a natural gas to Methanol technology (“GTM Technology”). Under the terms of the Agreement, BluGen will work with TTE, and the inventor, Robert Scragg to recreate and expand upon the original designs created by Mr. Scragg and to re-develop a lab version and control system, among other things. These items are to be completed under a timetable that has been agreed upon by the parties. The parties have agreed to establish, at later date, a Joint Venture, wherein TTE will have 51% interest and BluGen will have a 49% interest, and into which the commercial application of the technology will be developed. PATENTS AND LICENSE To date there are no patents or patents pending for the Hydrogen Generator. However, in the future HUE and the Company propose to share in patent applications and approvals on any part of the Hydrogen Generator that is able to be patented. The Scraggs process for converting Methane to Methanol was patented on Feb. 15, 1983 under US Patent # 4,374,288.The patent has expired, however the process will be protected under Trade Secrets law. COMPETITION The Company has identified seven (7) major engine manufacturers, including Ford, Caterpillar, Cummins, Detroit Diesel, Mack Trucks, Navistar International and Volvo Truck that each manufacture heavy duty truck engines, both gasoline and diesel, which are likely to be the major competitors to our company as to the DCGT Engine, once our product is ready for market. To the Company’s knowledge, at this time, none of the Company’s major competitors are working on the development of a turbine engine that would be in direct competition to the Company’s engine, and although we would be competing with them for customers, the Company believes that the technological differences between its product and those that are currently on the market, will provide the Company with a market niche that it can expand upon, even in the face of such established competitors. The Company has identified a handful of competitors, including Air-Gas, that manufacture hydrogen generators. There are however, three main types of hydrogen generators, those that (a) convert methane to hydrogen through a catalyst; (b) convert water through electrolysis; and (c) convert methanol through catalysis. There are commercialized units for each method, however, to our knowledge; there are no commercialized units, like the HUE generator that produce hydrogen on demand, without the safety issues involved with storage and transportation. In that regard, the Company considers itself uniquely positioned to provide the market with a hydrogen generator that is uniquely different than its competitors. Methanex Corp. is the world’s largest producer of Methanol and will be our main competitor. The Scraggs process will enable production of methanol on a much smaller scale, there are many companies working on this process however to date none have proved viable. The current state-of-the-art method of producing Methanol involves a low pressure process of preparing synthesis gas by steam reforming or partial oxidation of a gaseous hydrocar.bon feedstock or by direct combination of carbon dioxide with purified hydrogen rich gases. Typically, naptha or a natural gas feedstock is disulfurized. preheated. mixed with a superheated steam, and then reacted over a conventional catalyst in a multi-tubular reformer. After cooling, the synthesis gas is compressed to the required pressure and passed into a hot-wall converter over a low pressure Methanol synthesis catalyst at a temperature ranging from 250 to 270 degrees centigrade. The crude Methanol that is formed is condensed and separated from the uncondensed gases which are recycled with makeup synthesis gas and fed back into the converter. Historically, plants using the aforementioned process are, by necessity located in heavy industrial centers which permit the production of large quantities of hydrogen, carbon monoxide and/or carbon dioxide gases and are captive to pipeline gas supply. Depending upon the location of the plant, high transportation expenses can offset any cost savings resulting from increased production volumes of Methanol. 7 EMPLOYEES We presently have three full-time employees. Staffing levels will be determined as we progress and grow. We also plan to add several employees to our staff. The level of employees is primarily contingent on the funds available for operations. Our board of directors will determine the compensation of all new employees based upon job description. ITEM 1A. RISK FACTORS Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. DESCRIPTION OF PROPERTY The Company leases a 55 acre parcel located outside Paisley, Florida with two office buildings and one storage/demonstration facility from J.K. Schmale. The lease agreement is currently being extended on a month to month basis. Base rent is $25,000 per year and the lease agreement contains an option to purchase the property and all buildings located on the property. ITEM 3. LEGAL PROCEEDINGS As of the date of this Report, neither we nor any of our officers or directors is involved in any litigation either as plaintiffs or defendants. As of this date, there is not any threatened or pending litigation against us or any of our officers or directors. ITEM 4. MINE SAFETY DISLCOSURE None PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Since the August 2004 closing of the Company’s initial public offering, the Company’s Common Stock has traded in the over-the-counter market on the National Association of Securities Dealers, Inc. OTC Bulletin Board System (“OTCBB”) under the symbol “TTEG.” The following table sets forth the range of high and low closing bid quotations of the Common Stock as reported by the OTCBB for each fiscal quarter for the past two fiscal years. High and low bid quotations reflect inter-dealer prices without adjustment for retail mark-ups, markdowns or commissions and may not necessarily represent actual transactions. Bid Prices High Low FISCAL 2012 First Quarter (January 1, 2012 through March 31, 2012) $ $ Second Quarter (April 1, 2012 through June 30, 2012) $ $ Third Quarter (July 1, 2012 through September 30, 2012) $ $ Fourth Quarter (October 1, 2012 through December 31, 2012) $ $ FISCAL 2011 First Quarter (January 1, 2011 through March 31, 2011) $ $ Second Quarter (April 1, 2011 through June 30, 2011) $ $ Third Quarter (July 1, 2011 through September 30, 2011) $ $ Fourth Quarter (October 1, 2011 through December 31, 2011) $ $ 8 On March 29, 2013, the closing bid price of the Company’s Common Stock as reported by the OTCBB was $0.006 and there were approximately 461 shareholders of record. DIVIDENDS We have not paid any cash dividends on our common or preferred stock and do not anticipate paying any such cash dividends in the foreseeable future. Earnings, if any, will be retained to finance future growth. We may issue shares of our common stock and preferred stock in private or public offerings to obtain financing, capital or to acquire other businesses that can improve our performance and growth. Issuance and or sales of substantial amounts of common stock could adversely affect prevailing market prices in our common stock. Common Stock During the year ended December 31, 2012, there was no modification of any instruments issued herein for the fourth quarter, defining the rights of holders of the Company’s common stock and no limitation or qualification of the rights evidenced by the Company’s common stock as a result of the issuance of any other class of securities or the modification thereof. During October 2012, the Company issued 845,070 shares of common stock to a qualified investor for conversion of debt valued at $0.01 per share for a total of $12,000. During December 2012, the Company issued 1,132,075 shares of common stock to a qualified investor for conversion of debt valued at $0.01 per share for a total of $12,000. During December 2012, the Company issued 100,000 shares of common stock to a qualified investor for services valued at $0.01 per share for a total of $1,200. The sale and issuance of securities above was deemed to be exempt from registration under the Securities Act of 1933, as amended, by virtue of Rule 506 of Regulation D promulgated there under. ITEM 6. SELECTED FINANCIAL DATA Not required. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THIS FILING CONTAINS FORWARD-LOOKING STATEMENTS. THE WORDS “ANTICIPATED,” “BELIEVE,” “EXPECT,” “PLAN,” “INTEND,” “SEEK,” “ESTIMATE,” “PROJECT,” “WILL,” “COULD,” “MAY,” AND SIMILAR EXPRESSIONS ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. THESE STATEMENTS INCLUDE, AMONG OTHERS, INFORMATION REGARDING FUTURE OPERATIONS, FUTURE CAPITAL EXPENDITURES, AND FUTURE NET CASH FLOW. SUCH STATEMENTS REFLECT THE COMPANY’S CURRENT VIEWS WITH RESPECT TO FUTURE EVENTS AND FINANCIAL PERFORMANCE AND INVOLVE RISKS AND UNCERTAINTIES, INCLUDING, WITHOUT LIMITATION, GENERAL ECONOMIC AND BUSINESS CONDITIONS, CHANGES IN FOREIGN, POLITICAL, SOCIAL, AND ECONOMIC CONDITIONS, REGULATORY INITIATIVES AND COMPLIANCE WITH GOVERNMENTAL REGULATIONS, THE ABILITY TO ACHIEVE FURTHER MARKET PENETRATION AND ADDITIONAL CUSTOMERS, AND VARIOUS OTHER MATTERS, MANY OF WHICH ARE BEYOND THE COMPANY’S CONTROL. SHOULD ONE OR MORE OF THESE RISKS OR UNCERTAINTIES OCCUR, OR SHOULD UNDERLYING ASSUMPTIONS PROVE TO BE INCORRECT, ACTUAL RESULTS MAY VARY MATERIALLY AND ADVERSELY FROM THOSE ANTICIPATED, BELIEVED, ESTIMATED, OR OTHERWISE INDICATED. CONSEQUENTLY, ALL OF THE FORWARD-LOOKING STATEMENTS MADE IN THIS FILING ARE QUALIFIED BY THESE CAUTIONARY STATEMENTS AND THERE CAN BE NO ASSURANCE OF THE ACTUAL RESULTS OR DEVELOPMENTS. 9 The following discussion and analysis of our financial condition and plan of operations should be read in conjunction with our financial statements and related notes appearing elsewhere herein. This discussion and analysis contains forward-looking statements including information about possible or assumed results of our financial conditions, operations, plans, objectives and performance that involve risk, uncertainties and assumptions. The actual results may differ materially from those anticipated in such forward-looking statements. For example, when we indicate that we expect to increase our product sales and potentially establish additional license relationships, these are forward-looking statements. The words expect, anticipate, estimate or similar expressions are also used to indicate forward-looking statements. For the year ended December 31, 2012 compared to the year ended December 31, 2011: Research and Development Costs – During the years ended December 31, 2012 and 2011, research and development costs totaled $0 and $146,779, respectively. The decrease of $146,779 was mainly attributable to pausing research and development while waiting for funding. Operating Costs – During the years ended December 31, 2012 and 2011, operating costs totaled $818,532 and $2,224,215, respectively. The decrease of $1,405,683 was mainly attributable to a $308,000 decrease in payroll expenses, a $437,000 decrease in professional fees. $225,000 decrease in royalty fees, $437,000 decrease in stock based compensation expense, which were partially offset by an increase of $194,000 in consulting expense. Interest (Income) Expense - Net - During the years ended December 31, 2012 and 2011 net interest expense totaled $165,826 and $15,540, respectively. The increase of $150,286 was primarily due to the amortization of the debt discounts related to the Company issuing additional convertible debentures of $187,500 in 2012. The net loss for the years ended December 31, 2012 and 2011 was ($1,160,250) and ($2,238,011), respectively. The decrease of $1,077,761 was mainly attributable to the decrease in operating costs which was partially offset by the increase in interest expenses. Liquidity and capital resources As shown in the accompanying financial statements, for the years ended December 31, 2012 and 2011 and since November 27, 2000 (date of inception) through December 31, 2012, the Company has had net losses of $1,160,250, $2,238,011 and $17,531,408, respectively. As of December 31, 2012, the Company has not emerged from the development stage. In view of these matters, the Company’s ability to continue as a going concern is dependent upon the Company’s ability to begin operations and to achieve a level of profitability. However, there can be no assurance that the Company will be able to raise capital or begin operations to achieve a level of profitability to continue as a going concern. Since inception, the Company has financed its activities principally from the sale of public equity securities. The Company intends on financing its future development activities and its working capital needs largely from the sale of public equity securities with some additional funding from other traditional financing sources, including term notes and proceeds from sub-licensing agreements until such time that funds provided by operations are sufficient to fund working capital requirements. As previously mentioned, since inception, we have financed our operations largely from the sale of common stock. From inception through December 31, 2012 we raised cash of approximately $4,251,143 net of issuance costs, through private placements of common stock financings and $1,082,250 through the issuance of convertible notes payable. Additionally, we have raised net proceeds from stockholder advances of $272,582. Since our inception through December 31, 2012 we have incurred $3,882,494 of research and development costs. These expenses were principally related to the acquisition of a license agreement in July 2002 in the amount of $2,735,649, which was expensed to research and development costs for the DCGT technology and general and administrative expenses. 10 We have incurred significant net losses and negative cash flows from operations since our inception. As of December 31, 2012, we had an accumulated deficit of $17,531,408 and working capital deficit of $224,563. We anticipate that cash used in product development and operations, especially in the marketing, production and sale of our products, will increase significantly in the future. On April 24 2012 (the “Closing date”), the Company issued a convertible promissory note for $278,000. The lender funded $75,000 to the Company, and the lender at their discretion may fund additional amounts to the Company. The note matures one year from the closing date. If the Company pays the note within 90 days of the closing date, the interest rate is 0%. If the note is not paid within 90 days of the closing date, a one-time interest charge of 5% will be applied to the unpaid principal amount. The conversion option price associated with the note is the lesser of $0.10 or 70% of the lowest trade price in the 25 trading days previous to any conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $75,000 and $100,415, respectively. The debt discount will be amortized over the life of the note, and the Company recognized $43,562 of interest expense related to amortization during 2012. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. In April 2012, the Company issued a convertible promissory note for $42,500. The note pays interest at 8% per annum, and principal and accrued interest is due on the maturity date of January 18, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $42,500 and $62,225, respectively.During the year ended December 31, 2012, the Company converted $24,000 of the debt into 707,244 shares of common stock. In October 2012, $12,000 of convertible debt was converted into 845,070 shares of common stock.In December 2012, $12,000 of convertible debt was converted into 1,132,075 shares of common stock. In July 2012, the Company issued a convertible promissory note for $42,500. The note pays interest at 8% per annum, and principal and accrued interest is due on the maturity date of April 12, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $42,500 and $48,384, respectively. In October 2012, the Company issued a convertible promissory note for $27,500. The note pays interest at 8% per annum, and principal and accrued interest is due on the maturity date of July 18, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $27,500 and $28,950, respectively. We will be dependent upon our existing cash, together with anticipated net proceeds from a public offering and future debt issuances and private placements of common stock and potential license fees, to finance our planned operations through the next 12 months. We will continue to proceed in the design and testing phase of the DCGT engine during the next 12 months and will require additional funding to continue operations. Based on our anticipated growth, we plan to add several employees to our staff. 11 Additional capital may not be available when required or on favorable terms. If adequate funds are not available, we may be required to significantly reduce or refocus our operations or to obtain funds through arrangements that may require us to relinquish rights to certain or potential markets, either of which could have a material adverse effect on our business, financial condition and results of operations. To the extent that additional capital is raised through the sale of equity or convertible debt securities, the issuance of such securities would result in ownership dilution to our existing stockholders. The Company may receive proceeds in the future from the exercise of warrants and options outstanding as of December 31, 2012 in accordance with the following schedule: Approximate Number of Shares Approximate Proceeds* 2006 Non-Plan Options and Warrants $ * Based on weighted average exercise price. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. We believe that the following critical policies affect our more significant judgments and estimates used in preparation of our financial statements. We account for stock option grants in accordance with ASC Topic 708 – Compensation – Stock Compensation. Stock-based compensation cost recognized during the years ended December 31, 2012 and 2011 includes compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006 and compensation cost for all share-based payments granted subsequent to January 1, 2006, based on their relative grant date fair values estimated in accordance with US GAAP. The Company recognizes compensation expenses on a straight-line basis over the requisite service period. Determination of the fair values of stock option grants at the grant date requires judgment, including estimating the expected term of the relevant grants and the expected volatility of the Company’s stock. Additionally, management must estimate the amount of stock option grants that are expected to be forfeited. The expected term of options granted represents the period of time that the options are expected outstanding and is based on historical experience of similar grants, giving consideration to the contractual terms of the grants, vesting schedules and expectations of future employee behavior. The expected volatility is based upon our historical market price at consistent points in a period equal to the expected life of the options. Expected forfeitures are based on historical experience and expectations of future employee behavior. Furniture and equipment are recorded at cost and depreciated on a declining balance and straight-line basis over their estimated useful lives, principally two to seven years. Accelerated methods are used for tax depreciation. Maintenance and repairs are charged to operations when incurred. Betterments and renewals are capitalized. When furniture and equipment are sold or otherwise disposed of, the asset account and related accumulated depreciation account are relieved, and any gain or loss is included in operations. 12 The Company has incurred deferred offering costs in connection with raising additional capital through the sale of its common stock. These costs are capitalized and charged against additional paid-in capital when common stock is issued. If there is no issuance of common stock, the costs incurred are charged to operations. Research and development costs are charged to operations when incurred and are included in operating expenses. New Accounting Pronouncements For a description of recent accounting standards, including the expected dates of adoption and estimated effects, if any, on our financial statements, see “Note 3: Significant Accounting Polices: Recent Accounting Standards” in Part II, Item 8 of this Form 10-K. ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk Not applicable. ITEM 8. FINANCIAL STATEMENTS 13 Turbine Truck Engines, Inc. (A Development Stage Enterprise) Financial Statements For the Years Ended December 31, 2012 and 2011, and the Period November 27, 2000 (Date of Inception) through December 31, 2012 Contents Report of Independent Registered Public Accounting Firms 15-16 Financial Statements: Balance Sheets 17 Statements of Operations 18 Statements of Changes in Stockholders’ Deficit 19-40 Statements of Cash Flows 41-42 Notes to Financial Statements 43-53 14 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Turbine Truck Engines, Inc. (A Development Stage Enterprise) Paisley, Florida We have audited the accompanying balance sheet of Turbine Truck Engines, Inc. (a development stage enterprise) (“the Company”) as of December 31, 2012 and the related statements of operations, changes in stockholders’ deficit, and cash flows for the year ended December 31, 2012 and the period from November 27, 2000 (Date of Inception) through December 31, 2012. These financial statements are the responsibility of the management of Turbine Truck Engines, Inc. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we expressed no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Turbine Truck Engines, Inc. as of December 31, 2012 and the results of its operations and its cash flows for the year ended December 31, 2012 and the period from November 27, 2000 (Date of Inception) through December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2, the Company incurred a net loss of $1,160,250 during the year ended December 31, 2012 and has an accumulated deficit of $17,531,408 since inception and has a working capital deficit of $224,563 as of December 31, 2012. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Warren Averett, LLC Tampa, Florida April 15, 2013 15 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Turbine Truck Engines, Inc. (A Development Stage Enterprise) Paisley, Florida We have audited the accompanying balance sheet of Turbine Truck Engines, Inc. (a development stage enterprise) (“the Company”) as of December 31, 2011 and the related statements of operations, changes in stockholders’ deficit, and cash flows for the year ended December 31, 2011. These financial statements are the responsibility of the management of Turbine Truck Engines, Inc. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we expressed no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Turbine Truck Engines, Inc. as of December 31, 2011 and the results of its operations and its cash flows for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2, the Company incurred a net loss of $2,238,011 during the year ended December 31, 2011 and has an accumulated deficit of $16,371,158 since inception and has a working capital deficit of $122,333 as of December 31, 2011. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Pender Newkirk & Company LLP Certified Public Accountants Tampa, Florida March 30, 2012 16 Turbine Truck Engines, Inc. (A Development Stage Enterprise) Balance Sheets December 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses Total Current Assets Furniture and equipment, net of accumulated depreciation of $52,381 (2012) and$47,863 (2011) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable, including related party payables of$12,220 (2012) and $12,220 (2011) $ $ Accrued interest Accrued payroll Convertible notes, net Note payable Total Current Liabilities LONG-TERM LIABILITIES: Derivative liability Accrued expenses - long term Accrued payroll - long term Accrued royalty fees Note payable to related party Total Long-Term Liabilities STOCKHOLDERS’ DEFICIT Series A Convertible Preferred Stock; $0.001 par value; 1,000,000 shares authorized; 500,000 (2012) and 0 (2011) shares issued and outstanding - Common stock; $0.001 par value; 299,000,000 shares authorized; 69,169,111 (2012)and 56,503,946 (2011) shares issued and outstanding Additional paid in capital Common stock payable Prepaid consulting services paid with common stock ) ) Receivable for common stock ) ) Deficit accumulated during development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the financial statements. 17 Turbine Truck Engines, Inc. (A Development Stage Enterprise) Statements of Operations Period November 27, For the Years Ended December 31, 2000 (Date of Inception) through December 31, Research and development costs $ - $ $ Operating costs OTHER EXPENSE (INCOME) Change in fair value of derivative liability ) ) ) Loss on investment - Interest expense TOTAL OTHER EXPENSE (INCOME) NET INCOME (LOSS) $ ) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE, BASIC $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING, BASIC The accompanying notes are an integral part of the financial statements. 18 Turbine Truck Engines, Inc. (A Development Stage Company) Statement of Changes in Stockholders’ Deficit For the Year Ended December 31, 2012 and For Each of the Years From November 27, 2000 (Date of Inception) through December 31, 2012 Deficit Additional Accumulated Preferred Stock Common Stock Paid in During Shares Amount Shares Amount Capital Development Stage Issuance of common stock for option to acquire license and stock subscription receivable, December 2000 $ Net loss for the period $ ) Balance, December 31, 2000 (4,029 ) Issuance of common stock for cash, February 2001* 10 $ Issuance of common stock for cash, March 2001* 10 Issuance of common stock for cash, August 2001* 10 Issuance of common stock for cash, September 2001* 55 Payment for common stock issued under subscription receivable Net loss ) Balance, December 31, 2001 (35,818 ) Issuance of common stock for cash, January 2002* 5 Issuance of common stock for cash, February 2002* 10 Issuance of common stock for cash, April 2002* 25 Issuance of common stock for cash, May 2002* 65 Issuance of common stock for cash, June 2002* 70 Issuance of common stock for cash, August 2002* 10 Issuance of common stock for cash, October 2002* 10 Issuance of common stock to acquire licensing agreement, July 2002* Shares returned to treasury by founding stockholder, July 2002 (5,000,000 ) (5.000 ) Net loss (2,796,768 ) Balance, December 31, 2002 (2,832,586 ) Issuance of common stock for cash, February 2003* Issuance of common stock for cash, September 2003* 30 Issuance of common stock for services, September 2003* Payment for common stock issued under subscription agreement Offering costs for private placement offering (33,774 ) Net loss (190,567 ) Balance, December 31, 2003 (3,023,153 ) Issuance of notes payable with beneficial conversion feature Issuance of common stock for services, September 2004 ($2.00 per share) 20 Conversion of notes payable, August 2004 ($2.00 per share) 31 Issuance of common stock for cash, September 2004 ($2.00 per share) 25 Issuance of common stock for cash, October 2004 ($2.00 per share) 1 Issuance of common stock for cash, November 2004 ($2.00 per share) 4 Issuance of common stock for cash, December 2004 ($2.00 per share) 3 Amortization of offering costs related to Form SB-2 filing (10,159 ) Amortization of stock for services related to Form SB-2 offering (6,317 ) Contribution from shareholder Net loss (282,009 ) Balance, December 31, 2004 (3,305,162 ) *Common stock issued at $.50 per share. The accompanying notes are an integral part of the financial statements. 19 Prepaid Consulting Deferred Services Paid Non-Cash Common for with Offering Stock Common Subscription Costs Payable Stock Receivable Total Issuance of common stock for option to acquire license and stock subscription receivable, December 2000 $ ) $ Net loss for the period ) Balance, December 31, 2000 ) Issuance of common stock for cash, February 2001* Issuance of common stock for cash, March 2001* Issuance of common stock for cash, August 2001* Issuance of common stock for cash, September 2001* Payment for common stock issued under subscription receivable Net loss ) Balance, December 31, 2001 ) Issuance of common stock for cash, January 2002* Issuance of common stock for cash, February 2002* Issuance of common stock for cash, April 2002* Issuance of common stock for cash, May 2002* Issuance of common stock for cash, June 2002* ) Issuance of common stock for cash, August 2002* Issuance of common stock for cash, October 2002* Issuance of common stock to acquire licensing agreement, July 2002* Shares returned to treasury by founding stockholder, July 2002 Net loss ) Balance, December 31, 2002 ) ) Issuance of common stock for cash, February 2003* Issuance of common stock for cash, September 2003* Issuance of common stock for services, September 2003* $ ) Payment for common stock issued under subscription agreement Offering costs for private placement offering ) Net loss ) Balance, December 31, 2003 ) ) ) Issuance of notes payable with beneficial conversion feature Issuance of common stock for services, September 2004 ($2.00 per share) Conversion of notes payable, August 2004 ($2.00 per share) Issuance of common stock for cash, September 2004 ($2.00 per share) Issuance of common stock for cash, October 2004 ($2.00 per share) Issuance of common stock for cash, November 2004 ($2.00 per share) Issuance of common stock for cash, December 2004 ($2.00 per share) Amortization of offering costs related to Form SB-2 filing ) Amortization of stock for services related to Form SB-2 offering Contribution from shareholder Net loss ) Balance, December 31, 2004 ) ) ) 20 Turbine Truck Engines, Inc. (A Development Stage Company) Statement of Changes in Stockholders’ Deficit For the Year Ended December 31, 2012 and For Each of the Years From November 27, 2000 (Date of Inception) through December 31, 2012 Deficit Accumulated Additional During Preferred Stock Common Stock Paid in Development Shares Amount Shares Amount Capital Stage Issuance of common stock for services, January 2005 ($2.00 per share) 80 Issuance of common stock in satisfaction of a note payable, February 2005 ($2.00 per share) Issuance of common stock for cash, February 2005 ($2.00 per share) 3 Issuance of common stock for cash, March 2005 ($2.00 per share) 1 Amortization of offering costs related to Form SB-2 filing ) Amortization of stock for services related to Form SB-2 offering ) Issuance of common stock for services, April 2005 ($2.00 per share) 5 Capital contribution from stockholder, May 2005 Issuance of common stock for cash, May 2005 ($2.00 per share) 16 Write off of stock for services related to Form SB-2 filing Issuance of common stock for cash, June 2005 ($2.00 per share) 9 Issuance of common stock for services, June 2005 ($1.70 per share) Capital contribution from stockholder, June 2005 Issuance of common stock for cash, August 2005 ($1.00 per share) 5 Issuance of common stock for services, July 2005 ($1.00 per share) 40 Amortization of prepaid services paid for with common stock Write off prepaid services paid for with common stock due to terminated agreement Issuance of common stock for cash, October ($1.00 per share) 25 Issuance of common stock for cash, November ($1.00 per share) 20 Issuance of common stock for cash, December ($1.00 per share) 5 Net loss ) Balance, December 31, 2005 ) Issuance of common stock for cash, January ($1.00 per share) 65 Issuance of common stock for cash, February ($1.00 per share) 2 Amortization of prepaid services paid for with common stock Issuance of common stock for cash, March ($1.00 per share) 2 Issuance of common stock for cash, April ($1.00 per share) 5 Issuance of common stock for services, May ($1.00 per share) 10 Issuance of common stock for services, May ($1.15 per share) 10 Issuance of common stock for cash, June ($.80 per share) 15 Issuance of common stock and warrants for cash, June ($.50 per share) Issuance of common stock for services, June ($1.15 per share) Issuance of common stock for services, July ($1.10 per share) Issuance of common stock for services, July ($.50 per share) 30 Issuance of common stock for settlement of debt, August ($.85 per share) Issuance of common stock for services, August ($.81 per share) 10 Issuance of common stock and warrants for cash, September ($.50 per share) Issuance of common stock for services, September ($.50 per share) Issuance of common stock for services, September ($.74 per share) 10 Issuance of common stock in settlement of a payable, September ($4.16 per share) Issuance of options to employees, directors and consultants, September The accompanying notes are an integral part of the financial statements. 21 Prepaid Consulting Deferred Services Paid Non-Cash Common for with Offering Stock Common Subscription Costs Payable Stock Receivable Total Issuance of common stock for services, January 2005 ($2.00 per share) Issuance of common stock in satisfaction of a note payable, February 2005 ($2.00 per share) Issuance of common stock for cash, February 2005 ($2.00 per share) Issuance of common stock for cash, March 2005 ($2.00 per share) Amortization of offering costs related to Form SB-2 filing ) Amortization of stock for services related to Form SB-2 offering Issuance of common stock for services, April 2005 ($2.00 per share) Capital contribution from stockholder, May 2005 Issuance of common stock for cash, May 2005 ($2.00 per share) Write off of stock for services related to Form SB-2 filing Issuance of common stock for cash, June 2005 ($2.00 per share) Issuance of common stock for services, June 2005 ($1.70 per share) ) Capital contribution from stockholder, June 2005 Issuance of common stock for cash, August 2005 ($1.00 per share) Issuance of common stock for services, July 2005 ($1.00 per share) ) Amortization of prepaid services paid for with common stock Write off prepaid services paid for with common stock due to terminated agreement Issuance of common stock for cash, October ($1.00 per share) Issuance of common stock for cash, November ($1.00 per share) Issuance of common stock for cash, December ($1.00 per share) Net loss ) Balance, December 31, 2005 ) ) ) Issuance of common stock for cash, January ($1.00 per share) Issuance of common stock for cash, February ($1.00 per share) Amortization of prepaid services paid for with common stock Issuance of common stock for cash, March ($1.00 per share) Issuance of common stock for cash, April ($1.00 per share) Issuance of common stock for services, May ($1.00 per share) Issuance of common stock for services, May ($1.15 per share) Issuance of common stock for cash, June ($.80 per share) Issuance of common stock and warrants for cash, June ($.50 per share) Issuance of common stock for services, June ($1.15 per share) ) Issuance of common stock for services, July ($1.10 per share) ) Issuance of common stock for services, July ($.50 per share) ) Issuance of common stock for settlement of debt, August ($.85 per share) Issuance of common stock for services, August ($.81 per share) Issuance of common stock and warrants for cash, September ($.50 per share) Issuance of common stock for services, September ($.50 per share) ) Issuance of common stock for services, September ($.74 per share) Issuance of common stock in settlement of a payable, September ($4.16 per share) Issuance of options to employees, directors and consultants, September The accompanying notes are an integral part of the financial statements. 22 Turbine Truck Engines, Inc. (A Development Stage Company) Statement of Changes in Stockholders’ Deficit For the Year Ended December 31, 2012 and For Each of the Years From November 27, 2000 (Date of Inception) through December 31, 2012 Deficit Accumulated Additional During Preferred Stock Common Stock Paid in Development Shares Amount Shares Amount Capital Stage Issuance of common stock for services, October ($0.50, per shares) 30 Issuance of options to employees, directors and consultants, October Issuance of common stock for cash, October ($0.50 per share) 16 Issuance of common stock for services, October ($0.67, per shares) 15 Issuance of common stock for services, November ($0.50, per shares) Issuance of common stock for cash, November ($0.50 per share) Issuance of common stock for cash, November ($0.60 per share) 3 Net loss ) Balance December 31, 2006 ) Issuance of options to consultants, January Issuance of common stock for cash, January ($0.50 per share) 26 Issuance of common stock for exercise of options, January ($0.50 per share) Issuance of common stock for services, January ($0.66, per shares) 50 Issuance of common stock for services, January ($0.51, per shares) 10 Issuance of common stock for exercise of options, February ($0.50 per share) Issuance of common stock for exercise of options, February ($0.60 per share) 20 Issuance of common stock for cash, February ($0.23 per share) Issuance of common stock for services, February ($0.87, per shares) 50 Issuance of common stock for services, February ($0.72, per shares) 20 Issuance of common stock for cash, February ($0.23 per share) Issuance of common stock for services, March ($0.65, per shares) 25 Issuance of common stock for services, March ($0.70, per shares) 25 Issuance of common stock for exchange of fixed assets, April ($0.50, per share) 2 Issuance of common stock for cash, May ($0.25, per share) 24 Issuance of common stock for cash, June ($0.25, per share) 26 Issuance of common stock for services, June ($0.43, per share) 75 Issuance of common stock for exchange of fixed assets, June ($0.50 per share) 8 Issuance of common stock for services, June ($0.44, per share) Amortization of prepaid services paid for with common stock Issuance of common stock and warrants for cash, July ($0.25, per share) 72 Issuance of common stock for services, August ($0.55, per share) Issuance of common stock for services, August ($0.50, per share) 3 Issuance of common stock for services, August ($0.38, per share) 28 Issuance of common stock and warrants for cash, August ($0.25, per share) Issuance of common stock for services, September ($0.50, per share) Issuance of common stock for cash, September ($0.25, per share) Issuance of common stock for cash, September ($0.30, per share) 26 Issuance of common stock for cash, September ($0.37, per share) 53 Issuance of options & warrants to employees & consultants, September Issuance of common stock for services, October ($0.25, per share) 6 Issuance of common stock for services, October ($0.56, per share) 3 Issuance of common stock for cash, October ($0.50, per share) 55 Issuance of common stock for cash, October ($0.53, per share) 2 Issuance of common stock for cash, November ($0.28, per share) Issuance of common stock for cash, November ($0.32, per share) 1 Issuance of common stock for cash, November ($0.37, per share) 40 Issuance of common stock for cash, November ($0.68, per share) 25 Issuance of common stock for cash, December ($0.25, per share) 68 Net loss ) Balance December 31, 2007 $ $ $ ) The accompanying notes are an integral part of the financial statements. 23 Prepaid Consulting Deferred Services Paid Non-Cash Common for with Offering Stock Common Subscription Costs Payable Stock Receivable Total Issuance of common stock for services, October ($0.50, per shares) Issuance of options to employees, directors and consultants, October Issuance of common stock for cash, October ($0.50 per share) Issuance of common stock for services, October ($0.67, per shares) Issuance of common stock for services, November ($0.50, per shares) ) Issuance of common stock for cash, November ($0.50 per share) Issuance of common stock for cash, November ($0.60 per share) Net loss ) Balance December 31, 2006 ) ) ) Issuance of options to consultants, January Issuance of common stock for cash, January ($0.50 per share) Issuance of common stock for exercise of options, January ($0.50 per share) ) Issuance of common stock for services, January ($0.66, per shares) ) Issuance of common stock for services, January ($0.51, per shares) Issuance of common stock for exercise of options, February ($0.50 per share) ) Issuance of common stock for exercise of options, February ($0.60 per share) ) Issuance of common stock for cash, February ($0.23 per share) Issuance of common stock for services, February ($0.87, per share) Issuance of common stock for services, February ($0.72, per share) Issuance of common stock for cash, February ($0.23 per share) Issuance of common stock for services, March ($0.65, per shares) Issuance of common stock for services, March ($0.70, per shares) ) Issuance of common stock for exchange of fixed assets, April ($0.50, per share) Issuance of common stock for cash, May ($0.25, per share) Issuance of common stock for cash, June ($0.25, per share) Issuance of common stock for services, June ($0.43, per share) Issuance of common stock for exchange of fixed assets, June ($0.50 per share) Issuance of common stock for services, June ($0.44, per share) Amortization of prepaid services paid for with common stock Issuance of common stock and warrants for cash, July ($0.25, per share) Issuance of common stock for services, August ($0.55, per share) Issuance of common stock for services, August ($0.50, per share) Issuance of common stock for services, August ($0.38, per share) Issuance of common stock and warrants for cash, August ($0.25, per share) Issuance of common stock for services, September ($0.50, per share) ) Issuance of common stock for cash, September ($0.25, per share) Issuance of common stock for cash, September ($0.30, per share) Issuance of common stock for cash, September ($0.37, per share) Issuance of options & warrants to employees & consultants, September Issuance of common stock for services, October ($0.25, per share) Issuance of common stock for services, October ($0.56, per share) Issuance of common stock for cash, October ($0.50, per share) Issuance of common stock for cash, October ($0.53, per share) Issuance of common stock for cash, November ($0.28, per share) Issuance of common stock for cash, November ($0.32, per share) Issuance of common stock for cash, November ($0.37, per share) Issuance of common stock for cash, November ($0.68, per share) Issuance of common stock for cash, November ($0.25, per share) Payment on receivable for common stock Net loss ) Balance December 31, 2007 $ $ ) $ ) $ ) 24 Turbine Truck Engines, Inc. (A Development Stage Company) Statement of Changes in Stockholders’ Deficit For the Year Ended December 31, 2012 and For Each of the Years From November 27, 2000 (Date of Inception) through December 31, 2012 Deficit Accumulated Additional During Preferred Stock Common Stock Paid in Development Shares Amount Shares Amount Capital Stage Issuance of common stock and warrants for cash, January ($0.15, per shares) Issuance of common stock for services, February ($0.38, per shares) Issuance of common stock for services, February ($0.26, per shares) 12 Issuance of common stock for services, April ($0.12, per share) Issuance of common stock for services, May ($0.20, per share) Issuance of common stock for cash, May ($0.10, per share) Issuance of common stock for cash, June ($0.10, per share) Issuance of common stock for cash, June ($0.085, per share) Issuance of common stock for cash, June ($0.08, per share) 25 Issuance of common stock for services, June ($0.16, per share) Amortization of prepaid services paid for with common stock Value of the beneficial conversion feature for the issuance of convertible debt Issuance of common stock for cash, July ($0.10, per share) Issuance of common stock for services, July ($0.15, per share) 30 Issuance of common stock for cash, August ($0.10, per share) Issuance of common stock for cash, September ($0.10, per share) Issuance of common stock for cash, September ($0.08, per share) Issuance of common stock for cash, October ($0.08, per share) 4 Issuance of common stock for cash, October ($0.09, per share) 40 Issuance of common stock for cash, October ($0.10, per share) 27 Issuance of common stock for cash, November ($0.08, per share) 13 Issuance of common stock for cash, November ($0.10, per share) 32 Issuance of common stock for services, December ($0.071, per share) 13 25 Issuance of common stock for cash, December ($0.08, per share) Issuance of common stock for cash, December ($0.10, per share) 27 Issuance of common stock for services, December ($0.09, per share) 10 Issuance of common stock for services, December ($0.13, per share) Issuance of common stock for services, December ($0.17, per share) 13 Issuance of common stock for services, December ($0.1954, per share) Issuance of common stock for conversion of notes, December ($0.08, per share) 26 Issuance of common stock for conversion of notes, December ($0.07, per share) Issuance of common stock for conversion of notes, December ($0.10, per share) Issuance of warrants for services, December Net loss ) Balance December 31, 2008 ) Amortization of prepaid services paid for with common stock Issuance of common stock for conversion of notes, January ($0.06, per share) Issuance of common stock for cash, January ($0.50, per share) 1 98 Issuance of common stock for cash, January ($0.07, per share) Issuance of common stock for cash, January ($0.08, per share) 12 Issuance of common stock for cash, January ($0.10, per share) Issuance of common stock for conversion of notes, February ($0.06, per share) Issuance of common stock for conversion of notes, February ($0.09, per share) Issuance of common stock for cash, February ($0.07, per share) Issuance of common stock for cash, February ($0.10, per share) Issuance of common stock for services, March ($0.11, per share) Issuance of common stock for conversion of notes, March ($0.07, per share) Issuance of common stock for conversion of notes, March ($0.08, per share) Issuance of common stock for cash, March ($0.07, per share) Issuance of common stock for cash, March ($0.10, per share) 10 Value of the beneficial conversion feature for the issuance of convertible debt Issuance of warrants for services, January Issuance of common stock for services, April ($0.09, per share) 20 Issuance of common stock for services, April ($0.10, per share) Issuance of common stock for cash, April ($0.07, per share) Issuance of common stock for cash, April ($0.10, per share) 30 Issuance of common stock for conversion of notes, April ($0.07, per share) Issuance of common stock for conversion of notes, April ($0.06, per share) Issuance of common stock for conversion of notes, May ($0.06, per share) Issuance of common stock for services, May ($0.09, per share) 60 Issuance of common stock for cash, May ($0.07, per share) 77 Issuance of common stock for conversion of notes, June ($0.06, per share) 26 Issuance of common stock for conversion of notes, June ($0.07, per share) Issuance of common stock and warrants for cash, June ($0.07, per share) Issuance of common stock for cash, June ($0.08, per share) Issuance of common stock for cash, July ($0.07, per share) Issuance of common stock for cash, July ($0.065, per share) Issuance of common stock for cash, July ($0.10, per share) 20 Issuance of common stock for cash, July ($0.26, per share) 4 Issuance of common stock for conversion of notes, July ($0.065, per share) Issuance of common stock for cash, August ($0.07, per share) Issuance of common stock for cash, August ($0.085, per share) 59 Issuance of common stock and warrants for cash, August ($0.10, per share) Issuance of common stock for cash, August ($0.11, per share) 10 Issuance of common stock for cash, August ($0.12, per share) Issuance of common stock for cash, August ($0.24, per share) Issuance of common stock for cash, August ($0.26, per share) Issuance of common stock for cash, August ($0.28, per share) 17 Issuance of common stock for cash, August ($0.30, per share) Issuance of common stock for cash, August ($0.33, per share) 6 Issuance of common stock for services, August ($0.09, per share) Issuance of common stock for services, August ($0.25, per share) Issuance of common stock for services, August ($0.10, per share) 50 Issuance of common stock for services, August ($0.16, per share) Issuance of common stock for cash, September ($0.10, per share) 20 Issuance of common stock for cash, September ($0.20, per share) 40 Issuance of common stock for cash, September ($0.22, per share) Issuance of common stock for cash, September ($0.23, per share) Issuance of common stock for cash, September ($0.235, per share) 30 Issuance of common stock for cash, September ($0.25, per share) 46 Issuance of common stock for cash, September ($0.26, per share) 84 Issuance of common stock for cash, September ($0.30, per share) 21 Issuance of common stock for cash, September ($0.325, per share) 1 Issuance of common stock for cash, September ($0.33, per share) 67 Issuance of common stock for cash, September ($0.375, per share) 10 27 Issuance of common stock for services, September ($0.47, per share) Issuance of common stock for services, September ($0.61, per share) Issuance of common stock for services, September ($0.50, per share) 5 Issuance of common stock and exercise of warrants for a reduction in a payable, September ($0.10, per share) Issuance of common stock options, July Issuance of common stock for cash, October ($0.22, per share) 11 Issuance of common stock for cash, October ($0.18, per share) Issuance of common stock for cash, October ($0.17, per share) 26 Issuance of common stock for cash, November ($0.18, per share) 99 Issuance of common stock for cash, November ($0.20, per share) Issuance of common stock for cash, December ($0.19 per share) 3 Issuance of common stock for cash, December ($0.16, per share) Issuance of common stock for cash, December ($0.17, per share) 6 Issuance of common stock for cash, December ($0.18, per share) Issuance of common stock for cash, December ($0.20, per share) 10 Issuance of common stock for cash, December ($0.30, per share) Issuance of common stock for services, October ($0.42, per share) Issuance of common stock for services, December ($0.38, per share) Issuance of common stock for conversion of notes, December ($0.1284, per share) Value of the beneficial conversion feature for the issuance of convertible debt Issuance of warrants Payment on stock subscription receivable Net loss ) Balance December 31, 2009 $ $ $ ) Payment on stock subscription receivables Amortization of prepaid services paid for with common stock Issuance of common stock for cash, February ($0.15, per share) Issuance of common stock for cash, February ($0.16, per share) Issuance of common stock for cash, February ($0.17, per share) Issuance of common stock for cash, February ($0.18, per share) 10 Issuance of common stock for cash, February ($0.23, per share) Issuance of common stock for settlement of accounts payable, February ($0.261, per share) Issuance of common stock for cash, February ($0.30, per share) Issuance of common stock for cash, February ($0.333, per share) Issuance of common stock for cash, February ($0.42, per share) 33 28 Issuance of common stock for services, February ($0.475, per share) 14 Issuance of common stock for services, February ($0.575, per share) 20 Issuance of common stock for cash, March ($0.18, per share) 10 Issuance of common stock for cash, March ($0.21, per share) 5 Issuance of common stock for cash, March ($0.28, per share) Issuance of common stock for cash, March ($0.294, per share) 7 Issuance of common stock for cash, March ($0.30, per share) Issuance of common stock for cash, March ($0.35, per share) 6 Issuance of common stock for cash, March ($0.37, per share) 14 Issuance of common stock for cash, March ($0.38, per share) 50 Issuance of common stock for cash, March ($0.39, per share) 1 Issuance of common stock for cash, March ($0.40, per share) 3 Issuance of common stock for settlement of accounts payable, March ($0.269 per share) 80 Issuance of common stock for settlement of accounts payable, March ($0.53, per share) 4 Issuance of common stock for services, March ($0.485, per share) Issuance of common stock for services, March ($0.49, per share) Write off uncollectible stock subscription receivable, March ) Value of the beneficial conversion feature for the issuance of convertible debt Issuance of common stock for cash, April ($0.34, per share) 40 Issuance of common stock for cash, April ($0.36, per share) 24 Issuance of common stock for cash, April ($0.39, per share) 2 Issuance of common stock for cash, April ($0.42, per share) 4 Issuance of common stock for cash, April ($0.43, per share) 2 Issuance of common stock for cash, April ($0.44, per share) 8 Issuance of common stock for cash, April ($0.45, per share) 10 Issuance of common stock for services, April ($0.49, per share) 55 Issuance of common stock for cash, May ($0.35, per share) 29 Issuance of common stock for cash, May ($0.40, per share) 14 Issuance of common stock for cash, May ($0.44, per share) Issuance of common stock for cash, June ($0.28, per share) 25 Issuance of common stock for cash, June ($0.30, per share) 11 Issuance of common stock for cash, June ($0.31, per share) 1 Issuance of common stock for cash, June ($0.32, per share) 4 29 Issuance of common stock for services, June ($0.38, per share) Issuance of common stock for services, June ($0.41, per share) Payment received for stock subscription receivable, June Issuance of common stock for cash, July ($0.21, per share) 76 Issuance of common stock for conversion of notes, July ($0.24, per share) Issuance of common stock for cash, August ($0.19, per share) 66 Issuance of common stock for conversion of notes, August ($0.19, per share) Issuance of common stock for cash, August ($0.20, per share) 23 Issuance of common stock for cash, September ($0.17, per share) Issuance of common stock for conversion of notes, September ($0.18, per share) Forfeiture of common stock issued for services, September ) ) ) Common stock commitment at $0.25 - $0.27 Issuance of common stock for cash, October ($0.17, per share) 21 Issuance of common stock for cash, October ($0.18, per share) 20 Issuance of common stock for cash, October ($0.19, per share) 53 Issuance of common stock for cash, November ($0.14, per share) 2 Issuance of common stock for cash, November ($0.15, per share) 1 Issuance of common stock for cash, December ($0.104, per share) 10 Issuance of common stock for conversion of notes, October ($0.155, per share) Issuance of common stock for conversion of notes, November ($0.156, per share) Issuance of common stock for services, November ($0.23, per share) 5 Issuance of common stock for services, December ($0.15, per share) 2 Issuance of warrants for services, December Net loss ) Balance December 31, 2010 ) Issuance of common stock for settlement of accounts payable, January ($0.15, per share) Issuance of common stock for services, January ($0.15, per share) 3 Issuance of common stock for accrued payroll, January ($0.10, per share) Issuance of common stock for services, January ($0.24, per share) Issuance of common stock for cash, February ($0.10, per share) Issuance of common stock for services, February ($0.25, per share) Issuance of common stock for services, February ($0.27, per share) Issuance of common stock for cash, March ($0.10, per share) 30 Value of the beneficial conversion feature for the issuance of convertible debt Issuance of common stock for conversion of note, March ($0.15, per share) Issuance of common stock for cash, April ($0.10, per share) Issuance of common stock for cash, April ($0.14, per share) 71 Issuance of common stock for conversion of note, April ($0.15, per share) Issuance of common stock for cash, April ($0.17, per share) 82 Issuance of common stock for services, April ($0.27, per share) 65 Issuance of common stock for services, April ($0.15, per share) Issuance of common stock for cash, April ($0.13, per share) Issuance of common stock for cash, June ($0.10, per share) 6 Issuance of common stock for services, June ($0.13, per share) Issuance of common stock for cash, June ($0.18, per share) 2 Issuance of common stock for cash, July ($0.10, per share) Issuance of common stock for services, July ($0.14, per share) Issuance of common stock subscription, July Issuance of common stock for settlement of accounts payable, July ($0.14, per share) Issuance of common stock for cash, August ($0.08, per share) Issuance of common stock for cash, September ($0.10, per share) 10 Issuance of common stock for cash, September ($0.18, per share) 2 Issuance of warrants for services, September Issuance of common stock for services, October ($0.05, per share) 50 Issuance of common stock for cash, October ($0.10, per share) 50 Issuance of common stock for settlement of accounts payable, October ($0.10, per share) Issuance of common stock for services, October ($0.10, per share) Issuance of common stock for services, October ($0.14, per share) Issuance of common stock for services, October ($0.20, per share) Issuance of warrants for services, October Commitment for common stock for cash, November ($0.05 per share) Amortization of stock for services Net loss ) Balance December 31, 2011 $ $ $ ) Issuance of common stock for cash, January ($0.05, per share) Issuance of common stock for cash, January ($0.06, per share) 67 Issuance of common stock for cash, January ($0.04, per share) 25 Issuance of common stock for cash, January ($0.03, per share) 31 Issuance of common stock for cash, January ($0.10, per share) Issuance of common stock for cash, January ($0.112, per share) Issuance of common stock for services, February ($0.13, per share) Issuance of common stock for services, March ($0.13, per share) Issuance of common stock for cash, February ($0.05, per share) Issuance of common stock for services, February ($0.17, per share) Issuance of preferred stock for accrued payroll, March ($0.67, per share) Issuance of common stock for cash, April ($0.10, per share) 45 Issuance of common stock for accrued royalties, April ($0.12, per share) Issuance of common stock for services, April ($0.13, per share) Issuance of common stock for services, April ($0.14, per share) Issuance of common stock for cash, April ($0.05, per share) Issuance of common stock for cash, May ($0.09, per share) 8 Issuance of common stock for cash, May ($0.10, per share) 20 Issuance of common stock for conversion of debt, June ($0.03, per share) Issuance of common stock for conversion of debt, June ($0.04, per share) Issuance of common stock for conversion of debt, October ($0.01, per share) Issuance of common stock for conversion of debt, December ($0.01, per share) Issuance of common stock for services, December ($0.01, per share) Value of the beneficial conversion feature for the issuance of convertible debt Net loss ) Balance December 31, 2012 $ $ $ ) 32 Prepaid Deferred Consulting Non-Cash Common Services Paid Offering Stock for with Subscription Costs Payable Common Stock Receivable Total Issuance of common stock and warrants for cash, January ($0.15, per share) Issuance of common stock for services, February ($0.38, per shares) Issuance of common stock for services, February ($0.26, per share) Issuance of common stock for services, April ($0.12, per share) ) Issuance of common stock for services, May ($0.20, per share) ) Issuance of common stock for cash, May ($0.10, per share) Issuance of common stock for cash, June ($0.10, per share) Issuance of common stock for cash, June ($0.085, per share) Issuance of common stock for cash, June ($0.08, per share) Issuance of common stock for services, June ($0.16, per share) ) Amortization of prepaid services paid for with common stock Value of the beneficial conversion feature for the issuance of convertible debt Issuance of common stock for cash, July ($0.10, per share) Issuance of common stock for services, July ($0.15, per share) Issuance of common stock for cash, August ($0.10, per share) Issuance of common stock for cash, September ($0.10, per share) Issuance of common stock for cash, September ($0.08, per share) Issuance of common stock for cash, October ($0.08, per share) Issuance of common stock for cash, October ($0.09, per share) Issuance of common stock for cash, October ($0.10, per share) Issuance of common stock for cash, November ($0.08, per share) Issuance of common stock for cash, November ($0.10, per share) Issuance of common stock for services, December ($0.071, per share) Issuance of common stock for cash, December ($0.08, per share) Issuance of common stock for cash, December ($0.10, per share) Issuance of common stock for services, December ($0.09, per share) Issuance of common stock for services, December ($0.13, per share) ) Issuance of common stock for services, December ($0.17, per share) Issuance of common stock for services, December ($0.1954, per share) Issuance of common stock for conversion of notes, December ($0.08, per share) 33 Issuance of common stock for conversion of notes, December ($0.07, per share) Issuance of common stock for conversion of notes, December ($0.07, per share) Issuance of warrants for services, December Net loss ) Balance December 31, 2008 ) ) ) Amortization of prepaid services paid for with common stock Issuance of common stock for conversion of notes, January ($0.06, per share) Issuance of common stock for cash, January ($0.50, per share) 99 Issuance of common stock for cash, January ($0.07, per share) Issuance of common stock for cash, January ($0.08, per share) Issuance of common stock for cash, January ($0.10, per share) Issuance of common stock for conversion of notes, February ($0.06, per share) Issuance of common stock for conversion of notes, February ($0.09, per share) Issuance of common stock for cash, February ($0.07, per share) Issuance of common stock for cash, February ($0.10, per share) Issuance of common stock for services, March ($0.11, per share) ) Issuance of common stock for conversion of notes, March ($0.07, per share) Issuance of common stock for conversion of notes, March ($0.08, per share) Issuance of common stock for cash, March ($0.07, per share) Issuance of common stock for cash, March ($0.10, per share) Value of the beneficial conversion feature for the issuance of convertible debt Issuance of warrants for services, January Issuance of common stock for services, April ($0.09, per share) Issuance of common stock for services, April ($0.10, per share) ) Issuance of common stock for cash, April ($0.07, per share) Issuance of common stock for cash, April ($0.10, per share) Issuance of common stock for conversion of notes, April ($0.07, per share) Issuance of common stock for conversion of notes, April ($0.06, per share) Issuance of common stock for conversion of notes, May ($0.06, per share) Issuance of common stock for services, May ($0.09, per share) Issuance of common stock for cash, May ($0.07, per share) Issuance of common stock for conversion of notes, June ($0.06, per share) Issuance of common stock for conversion of notes, June ($0.07, per share) Issuance of common stock and warrants for cash, June ($0.07, per share) 34 Issuance of common stock for cash, June ($0.08, per share) Issuance of common stock for cash, July ($0.07, per share) Issuance of common stock for cash, July ($0.065, per share) Issuance of common stock for cash, July ($0.10, per share) Issuance of common stock for cash, July ($0.26, per share) Issuance of common stock for conversion of notes, July ($0.065, per share) Issuance of common stock for cash, August ($0.07, per share) Issuance of common stock for cash, August ($0.085, per share) Issuance of common stock and warrants for cash, August ($0.10, per share) Issuance of common stock for cash, August ($0.11, per share) Issuance of common stock for cash, August ($0.12, per share) Issuance of common stock for cash, August ($0.24, per share) Issuance of common stock for cash, August ($0.26, per share) Issuance of common stock for cash, August ($0.28, per share) Issuance of common stock for cash, August ($0.30, per share) Issuance of common stock for cash, August ($0.33, per share) Issuance of common stock for services, August ($0.09, per share) ) Issuance of common stock for services, August ($0.25, per share) ) Issuance of common stock for services, August ($0.10, per share) ) Issuance of common stock for services, August ($0.16, per share) ) Issuance of common stock for cash, September ($0.10, per share) Issuance of common stock for cash, September ($0.20, per share) Issuance of common stock for cash, September ($0.22, per share) Issuance of common stock for cash, September ($0.23, per share) Issuance of common stock for cash, September ($0.235, per share) Issuance of common stock for cash, September ($0.25, per share) Issuance of common stock for cash, September ($0.26, per share) Issuance of common stock for cash, September ($0.30, per share) Issuance of common stock for cash, September ($0.325, per share) Issuance of common stock for cash, September ($0.33, per share) Issuance of common stock for cash, September ($0.375, per share) Issuance of common stock for services, September ($0.47, per share) Issuance of common stock for services, September ($0.61, per share) ) 35 Issuance of common stock for services, September ($0.50, per share) ) Issuance of common stock and exercise of warrants for a reduction in a payable, September ($0.10, per share) Issuance of common stock options, July Issuance of common stock for cash, October ($0.22, per share) Issuance of common stock for cash, October ($0.18, per share) Issuance of common stock for cash, October ($0.17, per share) Issuance of common stock for cash, November ($0.18, per share) Issuance of common stock for cash, November ($0.20 per share) Issuance of common stock for cash, December ($0.19, per share) Issuance of common stock for cash, December ($0.16, per share) ) Issuance of common stock for cash, December ($0.17, per share) ) Issuance of common stock for cash, December ($0.18, per share) ) Issuance of common stock for cash, December ($0.20, per share) Issuance of common stock for cash, December ($0.30, per share) Issuance of common stock for services, October ($0.42, per share) Issuance of common stock for services, December ($0.38, per share) ) Issuance of common stock for conversion of notes, December ($0.1284, per share) Value of the beneficial conversion feature for the issuance of convertible debt Issuance of warrants Payment on stock subscription receivable 90 90 Net loss ) Balance, December 31, 2009 ) ) ) Payment on stock subscription receivables Amortization of prepaid services paid for with common stock Issuance of common stock for cash, February ($0.15, per share) Issuance of common stock for cash, February ($0.16, per share) Issuance of common stock for cash, February ($0.17, per share) Issuance of common stock for cash, February ($0.18, per share) Issuance of common stock for cash, February ($0.23, per share) Issuance of common stock for settlement of accounts payable, February ($0.261, per share) Issuance of common stock for cash, February ($0.30, per share) Issuance of common stock for cash, February ($0.333, per share) Issuance of common stock for cash, February ($0.42, per share) Issuance of common stock for services, February ($0.475, per share) ) Issuance of common stock for services, February ($0.575, per share) ) 36 Issuance of common stock for cash, March ($0.18, per share) Issuance of common stock for cash, March ($0.21, per share) Issuance of common stock for cash, March ($0.28, per share) ) Issuance of common stock for cash, March ($0.294, per share) Issuance of common stock for cash, March ($0.30, per share) Issuance of common stock for cash, March ($0.35, per share) Issuance of common stock for cash, March ($0.37, per share) Issuance of common stock for cash, March ($0.38, per share) Issuance of common stock for cash, March ($0.39, per share) Issuance of common stock for cash, March ($0.40, per share) Issuance of common stock for settlement of accounts payable, March ($0.269 per share) Issuance of common stock for settlement of accounts payable, March ($0.53, per share) Issuance of common stock for services, March ($0.485, per share) Issuance of common stock for services, March ($0.49, per share) ) Write off uncollectible stock subscription receivable, March Value of the beneficial conversion feature for the issuance of convertible debt Issuance of common stock for cash, April ($0.34, per share) Issuance of common stock for cash, April ($0.36, per share) Issuance of common stock for cash, April ($0.39, per share) Issuance of common stock for cash, April ($0.42, per share) Issuance of common stock for cash, April ($0.43, per share) Issuance of common stock for cash, April ($0.44, per share) Issuance of common stock for cash, April ($0.45, per share) Issuance of common stock for services, April ($0.49, per share) Issuance of common stock for cash, May ($0.35, per share) Issuance of common stock for cash, May ($0.40, per share) Issuance of common stock for cash, May ($0.44, per share) Issuance of common stock for cash, June ($0.28, per share) Issuance of common stock for cash, June ($0.30, per share) Issuance of common stock for cash, June ($0.31, per share) Issuance of common stock for cash, June ($0.32, per share) Issuance of common stock for services, June ($0.38, per share) Issuance of common stock for services, June ($0.41, per share) 37 Payment received for stock subscription receivable, June Issuance of common stock for cash, July ($0.21, per share) Issuance of common stock for conversion of notes, July ($0.24, per share) Issuance of common stock for cash, August ($0.19, per share) Issuance of common stock for conversion of notes, August ($0.19, per share) Issuance of common stock for cash, August ($0.20, per share) Issuance of common stock for cash, September ($0.17, per share) Issuance of common stock for conversion of notes, September ($0.18, per share) Forfeiture of common stock issued for services, September Common stock commitment at $0.25 - $0.27 ) Issuance of common stock for cash, October ($0.17, per share) Issuance of common stock for cash, October ($0.18, per share) Issuance of common stock for cash, October ($0.19, per share) Issuance of common stock for cash, November ($0.14, per share) Issuance of common stock for cash, November ($0.15, per share) Issuance of common stock for cash, December ($0.104, per share) Issuance of common stock for conversion of notes, October ($0.155, per share) Issuance of common stock for conversion of notes, November ($0.156, per share) Issuance of common stock for services, November ($0.23, per share) Issuance of common stock for services, December ($0.15, per share) Issuance of warrants for services, December Net loss ) Balance December 31, 2010 $ 0 $ $ ) $ ) $ ) Issuance of common stock for settlement of accounts payable, January ($0.15, per share) Issuance of common stock for services, January ($0.15, per share) Issuance of common stock for accrued payroll, January ($0.10, per share) Issuance of common stock for services, January ($0.24, per share) ) Issuance of common stock for cash, February ($0.10, per share) Issuance of common stock for services, February ($0.25, per share) ) Issuance of common stock for services, February ($0.27, per share) ) Issuance of common stock for cash, March ($0.10, per share) Value of beneficial conversion feature for the issuance of convertible debt Issuance of common stock for conversion of note, March ($0.15, per share) 38 Issuance of common stock for cash, April ($0.10, per share) Issuance of common stock for cash, April ($0.14, per share) Issuance of common stock for conversion of note, April ($0.15, per share) Issuance of common stock for cash, April ($0.17, per share) Issuance of common stock for services, April ($0.27, per share) Issuance of common stock for services, April ($0.15, per share) Issuance of common stock for cash, April ($0.13, per share) Issuance of common stock for cash, June ($0.10, per share) Issuance of common stock for services, June ($0.13, per share) Issuance of common stock for cash, June ($0.18, per share) Issuance of common stock for cash, July ($0.10, per share) Issuance of common stock for services, July ($0.14, per share) Issuance of common stock subscription, July ) ) Issuance of common stock for settlement of accounts payable, July ($0.14, per share) Issuance of common stock for cash, August ($0.08, per share) Issuance of common stock for cash, September ($0.10, per share) Issuance of common stock for cash, September ($0.18, per share) Issuance of warrants for services, September Issuance of common stock for services, October ($0.05, per share) Issuance of common stock for cash, October ($0.10, per share) Issuance of common stock for settlement of accounts payable, October ($0.10, per share) Issuance of common stock for services, October ($0.10, per share) Issuance of common stock for services, October ($0.14, per share) Issuance of common stock for services, October ($0.20, per share) Issuance of warrants for services, October Commitment for common stock, November ($0.05 per share) Amortization of stock for services Net loss ) Balance December 31, 2011 $ 0 $ $ ) $ ) $ ) Issuance of common stock for cash, January ($0.05, per share) Issuance of common stock for cash, January ($0.06, per share) Issuance of common stock for cash, January ($0.04, per share) Issuance of common stock for cash, January ($0.03, per share) Issuance of common stock for cash, January ($0.10, per share) Issuance of common stock for cash, January ($0.112, per share) 39 Issuance of common stock for services, February ($0.13, per share) Issuance of common stock for services, March ($0.13, per share) Issuance of common stock for cash, February ($0.05, per share) Issuance of common stock for services, February ($0.17, per share) Issuance of preferred stock for accrued payroll, March ($0.67, per share) Issuance of common stock for cash, April ($0.10, per share) Issuance of common stock for accrued royalties, April ($0.12, per share) Issuance of common stock for services, April ($0.13, per share) Issuance of common stock for services, April ($0.14, per share) Issuance of common stock for cash, April ($0.05, per share) Issuance of common stock for cash, May ($0.09, per share) Issuance of common stock for cash, May ($0.10, per share) Issuance of common stock for conversion of debt, June ($0.03, per share) Issuance of common stock for conversion of debt, June ($0.04, per share) Issuance of common stock for conversion of debt, October ($0.01, per share) Issuance of common stock for conversion of debt, December ($0.01, per share) Issuance of common stock for services, December ($0.01, per share) Value of the beneficial conversion feature for the issuance of convertible debt Amortization of prepaid services Net loss ) Balance December 31, 2012 $ - $ $ ) $ ) $ ) 40 Turbine Truck Engines, Inc. (A Development Stage Company) Statements of Cash Flows Period November 27, For the Years Ended December 31, 2000 (Date of Inception) through December 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activites: Common stock and long-term debt issued for acquisition of license agreement - - Common stock issued for services and amortization of common stock issued for services Loss on deposit Contribution from shareholder - - Unrealized gain on derivative liability ) - ) Amortization of beneficial conversion feature - Amortization of deferred loan costs - - Write off of deferred offering costs - Write off of deferred non cash offering costs - Gain on disposal of fixed assets - ) Depreciation Amortization of agency fee - Amortization of discount on notes payable Decrease (increase) in prepaid expenses ) ) Increase (decrease) in: Accounts payable Accrued expenses ) Accrued payroll Accrued royalty fees Accrued interest Net cash used by operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Payment of agency fee rights - - ) Issuance of notes receivable from stockholders - - ) Deposit for Global Hydrogen Energy Corp. ) ) Repayment of notes receivable from stockholders - Advances to related party - Proceeds from sale of fixed assets - Purchase of fixed assets ) ) ) Net cash used by investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of stockholder advances ) - ) Advances from stockholders Increase in deferred offering cossts - ) Proceeds from issuance of common stock Proceeds from exercise of options - Debt issuance costs - ) Repayment of convertible notes payable - ) Proceeds from issuance of convertible notes payable Net cash provided by financing activities Net (decrease) increase in cash ) ) Cash, beginning of period - Cash, end of period $ $ $ The accompanying notes are an integral part of the financial statements. 41 Period November 27, For the Years Ended December 31, 2000 (Date of Inception) through December 31, 2012 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $
